Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Objections
Claims 1-15 are objected to because of the following informalities: Claim 1, line 5, “between two rail elements” should be “between the two rail elements”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 3, “or Shore or more” is improper in context, thus renders the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2481990 to Puiu et al (hereinafter Puiu).
Puiu discloses (Claim 1). A telescopic rail comprising a first rail element (1,2), at least one further rail element (3) and at least one rolling body cage (4,6) for positioning a plurality of rolling bodies (5,7,10,11) between the two rail elements, wherein the rolling body cage (4,6) has at least two receiving limbs having a respective plurality of through openings, wherein the receiving limbs together have a cross-section partially enclosing an internal space (such as shown in Fig. 2), a plurality of rolling bodies received in the through openings in the receiving limbs, wherein the rolling body cage (4,6) is arranged with the rolling bodies between the first rail element and the further rail element, characterised in that the telescopic rail has a first group of rolling bodies (10,11) and the rolling bodies of the first group are made of graphite, the telescopic rail has a second group of rolling bodies (5,7) and the rolling bodies (5,7) of the second group are made of a material which is of greater hardness than the graphite of the rolling bodies of the first group, and at least two rolling bodies (5,7) of the second group are respectively received in the through openings of at least two receiving limbs; (Claim 5). A telescopic rail according to claim 1 characterised in that the rolling bodies (10,11) of the first group are arranged in other through openings of the receiving limbs from the rolling bodies (5,7) of the second group; (Claim 6). A telescopic rail according to claim 1 characterised in that each rolling body of the first group is respectively separated from the rolling bodies of the second group by a portion of a receiving limb of the rolling body cage; (Claim 8). A telescopic rail according to claim 1 characterised in that considered in the longitudinal direction in each receiving limb the first and the last rolling bodies (5,7) are respectively rolling bodies of the second group (5,7); (Claim 9). A telescopic rail according to claim 1 characterised in that the number of rolling bodies (5,7) of the second group in at least two receiving limbs is at least twice as great as the number of rolling bodies (10,11) of the first group (such as shown in Figs. 3-4); (Claim 10). A telescopic rail according to claim 1 characterised in that the rolling bodies at least of the first group or the second group are balls; (Claim 11). A telescopic rail according to  claim 1 characterised in that all through openings in the receiving limbs are of the same geometrical shape; (Claim 14). A domestic appliance for foodstuff preparation comprising a telescopic rail according to claim 1; (Claim 15). A dishwasher or climatic chamber comprising a telescopic rail according to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Puiu in view of US 2013/0193824 to Koenig et al (hereinafter Koenig).
Puiu discloses all the elements as discussed above including the limitations in (i) Claim 2 of the rolling bodies of the first group and the rolling bodies of the second group in at least one section plane are of a circular cross-section of a diameter
The differences being that Puiu fails to clearly disclose the limitations in (i) Claim 2 of wherein in the through openings (6, 22) of each of at least two receiving limbs (2, 3, 21) all rolling bodies (7') of the first group are of a smaller diameter than at least two rolling bodies (7) of the second group; (ii) Claims 3-4; (iii) Claim 7; (iv) Claims 12 and 13.
Regarding (i) and (iii), Koenig discloses a telescopic rail comprising a first rail element 102, at least one further rail element 106 and at least one rolling body cage 132 for positioning a plurality of rolling bodies 142 between the two rail elements, wherein the rolling body cage has at least two limbs 136,138 having a respective plurality of through openings 140, wherein the receiving limbs together have a cross-section partially enclosing an internal space, a plurality of rolling bodies 142 received in the through openings in the receiving limbs, wherein the rolling body cage is arranged with the rolling bodies between the first rail element and the further rail element, characterized in that the telescopic rail has a first group of rolling bodies, a second group of rolling bodies; wherein in the through openings of each of at least two receiving limbs all rolling bodies 148 of the first group are of a smaller diameter than at least two rolling bodies 146 of the second group; wherein arranged in each of the receiving limbs 136,138 alternately in the longitudinal direction are rolling bodies of the first group 148 and rolling bodies 146 of the second group.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Koenig, to modify Puiu to include the limitations in (i) Claim 2 of wherein in the through openings (6, 22) of each of at least two receiving limbs (2, 3, 21) all rolling bodies (7') of the first group are of a smaller diameter than at least two rolling bodies (7) of the second group; (iii) Claim 7 of wherein arranged in each of the receiving limbs alternately in the longitudinal direction are rolling bodies of the first group and rolling bodies of the second group in order to increase the overall versatility of the telescopic rail.
Regarding (ii) Claims 3-4 and (iv) Claims 12-13, it would have been obvious and well within the level of one skilled in the art to modify Puiu to include the limitations in Claim 3 such that the graphite of the first group of rolling bodies is of a hardness of 50 Shore or more, or 60 Shore or more; Claim 4 such that the graphite of the first group of rolling bodies has a compression strength of 90 MPa or more, or 100 MPa or more; Claim 12 such that at least one of the through openings of each receiving limb in at least one section plane perpendicular to the receiving limbs is of a cross-section narrowing in the direction of the internal space; Claim 13 such that the through openings in the section plane have straight mutually oppositely disposed side surfaces, wherein each of the receiving limbs has portions which are angled with respect to each other about an axis perpendicular to the section plane, wherein the axis intersects the through openings so that the side surfaces are at a spacing from each other, that decreases in the direction of the internal space, since such appears to be a matter of engineering design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
May 7, 2022

/HANH V TRAN/Primary Examiner, Art Unit 3637